                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

AMBER D. STEWART                                                                 PLAINTIFF

V.                         CASE NO. 4:19-CV-00103 SWW-JTK

ANDREW SAUL,
Commissioner of Social Security Administration                                 DEFENDANT

                                            ORDER

        The Court has reviewed the Recommended Disposition submitted by Magistrate Judge

Jerome Kearney. No objections have been filed. After careful consideration, the Court concludes

that the Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court=s findings in all respects.

        IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Amber D. Stewart=s Complaint (Doc. No. 2) is DISMISSED with prejudice.

        DATED this 12th day of September, 2019.

                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE
